DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 4 is not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 16-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al (US 2012/0196122).
With regards to claim 1, Bishop teaches a curable coating composition for an optical fiber containing at least one urethane (meth)acrylate oligomer, at least one reactive diluent monomer, and at least one photoinitiator (abstract).  Bishop teaches the composition to be cured using LED-UV light (abstract and 0124).  Bishop teaches the oligomer to be a urethane (meth)acrylate oligomer (0025) and the diluent monomer to be diacrylate, tetraacrylate, or acrylate compounds (table 1).
With regards to claim 2, Bishop teaches the amount of oligomer to be 30% (table 2A table 1).
With regards to claim 3, Bishop teaches the mount of reactive diluent to be a total of 26.5% (table 2A).
With regards to claim 5, Bishop teaches the oligomer to include bisphenol A epoxy acrylate oligomer or a urethane acrylate oligomer (0171 table 1).
With regards to claim 6, Bishop teaches the diluent monomer to be diacrylate, tetraacrylate, or acrylate compounds (table 1).
With regards to claim 7, Bishop teaches the photoinitiator to include acyl phosphorous oxides or a benzophenone (0121).With regards to claim 15
With regards to claim 16, Bishop is silent on the use of the composition for screen, flexo, gravure, or digital printing.  It is first important to note that the claims states that it is capable of use not that it is actually used for.  Further, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components, the claimed physical properties relating to the claimed functions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 17, Bishop teaches the wavelength for curing the composition to be 365, 390 or 395 nm (0121).
With regards to claim 18, Bishop is silent on the breakdown voltage and volume resistivity of the composition after curing.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components, the claimed physical properties relating to the claimed properties are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 19, Bishop teaches the composition to be used for printing (0008) and to apply the composition to the optical fiber (reading on a substrate) and curing the coating (0141).
With regards to claims 20-26, Bishop further teaches adding another coating and curing (reading on layer) (0142).


Claims 1-3, 5-7, and 15-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krohn (US 2005/0101685).
With regards to claims 1 and 17, Krohn teaches a photocurable composition for forming a dielectric layer on a substrate (abstract) that contains an acrylate oligomer, an acrylated monomer, and a photoinitiator (abstract) that includes acyl phosphine oxide compounds and benzophenones (0029) as applicants cite in the specification as absorbing and initiating polymerization with UV-LED light sources.
With regards to claim 2, Krohn teaches the oligomer to be at a concentration from 5 to 80% (0022).
With regards to claim 3, Krohn teaches the amount of monomer to be from 10 to 60% (0025).
With regards to claim 5, Krohn teaches the oligomer to be an aliphatic urethane (0022) and acrylated epoxy, polyester, or urethane oligomers (0023).
With regards to claim 6, Krohn teaches the monomer to be either an monofunctional or difunctional acrylate (0026).
With regards to claim 7, Krohn teaches the photoinitiator to include acyl phosphine oxide compounds and benzophenones (0029)
With regards to claim 15, Krohn teaches the presence of a co-initiator that is an amine compound (reading on an amine synergist (0027).
With regards to claim 16, Krohn teaches the composition to be used for screen printing (0006).
With regards to claim 18, Krohn is silent on the breakdown voltage and volume resistivity of the composition after curing.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components, the claimed physical properties relating to the claimed properties are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claims 19-26, Krohn teaches the composition to be used for a dielectric layer on a substrate (abstract) and for the composition to be cured using actinic radiation (0009).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also read on claim 1: Krongauz et al (US 2002/0004537), Ellerstein et al (US 4,789,625), Herlihy et al (US 2017/0107386) Clayton et al (US 2016/0312051), Pickrell et al (US 10,941,308), Picrell et al (WO 2018/022584), Lowenthal et al (US 2014/0151607), and Lawrence et al (US 2016/0340529).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763